DocuSign Envelope ID: DDB8AFE5-617E-43DA-B93A-E8B9DD04F7E6
                      Case 20-32021 Document 667 Filed in TXSB on 07/31/20 Page 1 of 2




            UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF TEXAS


                                                                                Chapter 11
             In re:
             Whiting Petroleum Corporation, et al.                              Case No. 20-32021
                                         Debtors.
                                                                                (Jointly Administered)


                               TRANSFER OF CLAIM OTHER THAN FOR SECURITY

                    A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. §
            1111(a). Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2) of the Federal
            Rules of Bankruptcy Procedure of the transfer, other than for security, of the claim referenced in
            this evidence and notice.

            Titan Solutions, LLC                                  Whitebox GT Fund, LP
            Name of Transferor                                    Name of Transferee
            Phone: (307) 680-4349                                 Phone: (612) 253-6008
            Last Four Digits of Acct #: N/A                       Last Four Digits of Acct #: N/A

            Name and Address where notices and                    Schedule No: 212695
            payments to transferee should be sent:                Debtor: Whiting Oil and Gas Corporation
                                                                  (20-32022)
            Whitebox GT Fund, LP
            c/o Whitebox Advisors LLC                             Total Amount of Claim: $224,697.01
            3033 Excelsior Blvd, Suite 500                        Transferred Amount of Claim:
            Minneapolis, MN 55416-4675                            $224,697.01
            Attn: Scott Specken




            I declare under penalty of perjury that the information provided in this notice is true and correct
            to the best of my knowledge and belief.

            By:______________________________                             Date: July 29, 2020
            Transferee/Transferee’s Agent

            Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years,
            or both. 18 U.S.C. 152 & 3571.
DocuSign Envelope ID: D3BF25C6-B9B6-4C66-B81E-E8F79681D777
                   Case 20-32021 Document 667 Filed in TXSB on 07/31/20 Page 2 of 2




                                            WHITEBOX GT FUND, LP
                                            3033 Excelsior Blvd., Suite 500
                                            Minneapolis, MN 55416-4675
                                            Attn:   Nicholas Stukas




                                                                                  224,697.01
                                   100




                                                                 WHITEBOX GT FUND, LP




                                                                          Mark Strefling
                                                                          Partner & CEO
